COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-16-00052-CR

Tam Kimberly Nguyen                       §    From the 432nd District Court

                                          §    of Tarrant County (1415257D)

v.                                        §    August 26, 2016

                                          §    Opinion by Justice Dauphinot

The State of Texas                        §    (nfp)

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.


                                       SECOND DISTRICT COURT OF APPEALS



                                       By _/s/ Lee Ann Dauphinot______________
                                          Justice Lee Ann Dauphinot